46 F.3d 1138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David BEROUKHIM; Baroukh Beroukhim; BMB Properties, aCalifornia General Partnership; Yaghoub Beroukhim,Masoud Beroukhim; Shanin Makhani,Plaintiffs-Appellants,v.RESOLUTION TRUST CORPORATION, as receiver for MercuryFederal Savings and Loan Association; Carolyn J. Smith, akaCarolyn J. Marcial; Northwestern National Life InsuranceCompany, a Wisconsin corporation; David Melamed; JosephMelamed, Defendants-Appellees.
No. 93-56251.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 30, 1995.*Decided:  Jan. 31, 1995.

Before:  TROTT, FERNANDEZ, and T. G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
BMB Properties and its individual partners1 (collectively BMB) appeal from the district court's grant of the Resolution Trust Corporation's motion to dismiss their action for lack of jurisdiction.  We dismiss this appeal for lack of jurisdiction.


3
When BMB brought this action against RTC, it also served other parties -- Carolyn J. Smith and Northwestern Mutual Insurance Company.  Smith and Northwestern answered and cross-complained.


4
Thereafter, the district court granted RTC's motion to dismiss BMB's action against it.  However, the district court neither disposed of the action as to Smith and Northwestern nor made the findings provided for in Federal Rule of Civil Procedure 54(b).  It has not done so since.


5
As a result, the district court judgment is neither final nor appealable.  See, e.g., Dannenberg v. Software Toolworks, Inc., 16 F.3d 1073, 1074 (9th Cir. 1994); Patchick v. Kensington Pub. Corp., 743 F.2d 675, 677 (9th Cir. 1984).  The appeal is premature, so we do not have jurisdiction over it.


6
DISMISSED.



*
 We ordered separate briefing on the issue of our jurisdiction, and the parties have responded.  Because this case is appropriate for submission without oral argument pursuant to Federal Rule of Civil Procedure 34(a) and Ninth Circuit Rule 34-4 and because there is no reason for delay, we order this case submitted forthwith


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The individual partners are David Beroukhim, Baroukh Beroukhim, Yaghoub Beroukhim, Masoud Beroukhim, and Shanin Makhani